Citation Nr: 1438691	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-22 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board reopened and remanded this claim in an August 2012 decision.  Specifically, it sought to provide the Veteran a VA examination concerning the etiology of an diagnosed peripheral neuropathy.  After review of the completed development, the Board has concluded that there was at the very least substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of the claim.

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.


FINDINGS OF FACT

1.  The Veteran does not have a current neurological disorder of the left lower extremity.

2.  The Veteran's neurological disorder of his lower right extremity, diagnosed as radiculopathy, is not due to, or aggravated by, his service-connected diabetes mellitus. 



CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the lower extremities, as secondary to service-connected diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, proper notice must be provided to the claimant before the initial unfavorable adjudication by the RO.  38 C.F.R. § 3.159(b)(1); Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  Here, the Veteran was provided with proper notice in January 2008.  He has not alleged, nor does the record indicate, any notice deficiencies.  Thus, the duty to notify has been met.

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with an appropriate VA examination which contains a description of the history of his claimed peripheral neuropathy disability and documents and considers the relevant medical facts and principles. The examiner rendered an opinion that is supported by the facts of the claim and a well-reasoned rationale.  The Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II. Service Connection

The Veteran contends that he suffers peripheral neuropathy secondary to his service-connected diabetes mellitus.  Ordinarily, VA adjudicators must consider all potential bases of entitlement to service connection - so direct, presumptive and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Here, though, the Veteran's claim of entitlement to service connection for peripheral neuropathy is entirely predicated on the notion that it is secondary to his already service-connected diabetes mellitus.  He is not alleging, and the evidence does not otherwise suggest, that the peripheral neuropathy instead was directly or presumptively incurred during his service.  Nor has he been shown to have early-onset peripheral neuropathy (i.e., peripheral neuropathy that became manifest to a degree of 10 percent or more within one year after the date of his last exposure to herbicides).  Thus, service connection on a direct or presumptive basis is not warranted.  §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).  The probative value of medical opinion evidence is based on a medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The Veteran's VA treatment records contain a June 2004 record concerning daily leg pain in the form of a "pin and needle sensation" in the right lower leg.  He was diagnosed with lumbar radiculopathy in July 2004, September 2004, and November 2004.  In December 2004, he was treated for low back pain that radiated through his right leg down into his foot.  An MRI study confirmed spondylolisthesis of L4 and L5 and stenosis.  His final assessment included "spinal stenosis with radiculopathy."  

In June 2005, the Veteran was diagnosed as having new-onset diabetes mellitus at Lakewood Hospital.  On examination of the lower extremities, deep tendon reflexes were normal.

His VA treatment continued in November 2007, where a note states that he had long time right leg pain secondary to spinal stenosis.  A separate record from the same time diagnoses lumbar radiculopathy.  

The Veteran's wife submitted a statement in January 2008.  In the statement, she details the Veteran's troubles with daily activities, including standing and walking any distance for a period longer than 15 to 20 minutes.  She specifically cites that his legs and feet experienced cramping, numbness, and shooting pain.  

VA treatment records show that in August 2010 neuropathy is listed as part of the Veteran's past medical history and the same record marks him positive for peripheral neuropathy in the extremities examination section.  There was an assessment of neuropathy.  In a podiatry consultation note also dated August 2010, it was recorded that the Veteran complained of numbness and loss of sensation in his feet and legs while driving.  Upon examination, it was noted that he possessed diminished sensation of the feet bilaterally.  In the assessment section, the podiatrist diagnosed diabetes mellitus and diabetic neuropathy.  A VA treatment record dated in February 2011 lists "[diabetes mellitus]/neuropathy" in the Reported Medical History section.  In a separate cardiology note dated the same month "diabetic neuropathy" is listed in the "Indications" section.  

The Veteran underwent a VA peripheral nerves examination in November 2012.  The examiner indicated that the claims file was reviewed.  The Veteran reported that his right big toe became numb roughly one year prior and felt "like a dead toe."  He further reported that his right leg had lost strength for the last five years and was getting worse.  He also stated that his right lower leg got numb when he walked about one block which necessitated him having to stop and wait before sensation would return.  The Veteran reported no significant numbness in his left leg and stated that the toes of his left leg were not numb.  He further reported constant low back pain.  His diabetes was also noted along with his insulin treatment.  The examiner noted that the Veteran's right lower extremity numbness could be attributed to a peripheral nerve condition, along with constant low back pain and soreness.  Physical examination of the left lower extremity was essentially normal.  The examiner further noted that vibration and fine touch sensations were absent in the right foot and decreased in the right leg, while they were normal in the left foot and leg.  

In terms of specific nerves affected, the examiner marked that the Veteran's sciatic nerve condition resulted in incomplete paralysis of his right lower extremity that he further described as "mild."  The examiner noted that electromyography (EMG) studies had not been performed.  He did however provide a summary of his past, relevant imaging studies, including a July 2004 MRI that showed severe central canal stenosis and bilateral moderate neuro-foraminal stenosis, as well as an April 2012 x-ray of the feet that showed mild to moderate osteoarthritis of the metatarsal phalangeal joints of the big toes with hallux valgus.  

The examiner diagnosed spinal stenosis of the lumbar spine and lumbar radiculopathy.  The examiner stated that it was less likely than not that the Veteran's right foot numbness and intermittent right leg numbness were directly related to, or aggravated by, his diabetes mellitus.  The examiner explained that it was his opinion that the Veteran did not suffer from diabetic peripheral neuropathy.  He explained that, per recent medical literature, diabetic peripheral neuropathy was a poly-sensory neuropathy which started in the feet, was in a stocking distribution, and was also symmetrical bilaterally.  The Veteran's condition was located unilaterally on the right foot and leg.  Furthermore, the Veteran's right leg neuropathy was reportedly worsened by walking; the examiner stated this was consistent with his previous diagnosis of spinal stenosis and not with diabetic neuropathy.  He explained that spinal stenosis, which the Veteran possessed since at least July 2004, caused the constant numbness via neuro-foraminal compression of nerve roots in his spine.  The compression, he explained, was mechanical and would not be affected by the diabetes mellitus.  The examiner also stated that up-to-date medical literature did not support that diabetes was a significant aggravating factor for right leg neuropathy caused by spinal stenosis and right leg lumbar radiculopathy.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board finds that the most probative evidence of record shows that the Veteran does not have a current neurological disorder of the left lower extremity.  Although there are some notations of diabetic neuropathy in the VA treatment records, only one of those was based upon reported clinical findings in the left lower extremity.  Namely, a podiatrist in August 2010 noted diminished sensation of the feet bilaterally.  However, the VA medical doctor in November 2012 conducted an in-depth examination of the Veteran's left lower extremity, including muscle strength testing, reflex and sensory examinations, all of which were essentially normal.  The examiner stated that vibration and fine touch sensations were normal in the left foot and leg and that the Veteran's condition was located unilaterally on the right foot and leg.  The Board finds that VA doctor's opinion in November 2012 to be the most probative evidence of record.  It was based upon a detailed examination of the Veteran's left lower extremity and a review of his history and treatment records; whereas, the opinion of the podiatrist in August 2010 was based upon a single finding of diminished sensation of the left foot, with no further elaboration or explanation.  While the Veteran and his wife are competent to describe the Veteran's symptoms and observation of his symptoms, they are not competent to diagnose an underlying neurological disorder of the left lower extremity, as this is a medical or scientific determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Moreover, their opinions are outweighed by that of the VA medical doctor, given his expertise and training.

With respect to the Veteran's right lower extremity, the Board again places the most weight on the report of the November 2012 VA examination.  The competent and credible opinion of the examiner was against finding that the Veteran suffered from diabetic neuropathy of the right lower extremity.  The opinion is based on a review of the pertinent facts of record, supported by reliable methodology and rationale, and is the result of the application of sound medical rationale, which the examiner cites in the report, to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The examiner attributed the Veteran's symptoms instead to his existing, non-service connected spinal conditions, and this is further supported by his much earlier diagnoses of spinal stenosis and lumbar radiculopathy of the right leg, both of which were made in 2004.  The examiner concluded that it was less likely than not that the Veteran's right foot numbness and intermittent right leg numbness were directly related to, or aggravated by, his diabetes mellitus, and provide an reasoned explanation for his opinion.

While the Veteran's VA treatment records do contain the above mentioned notations of diabetic neuropathy, the Board points out that one such notation was included in the Veteran's self-report of his own medical history.  Further, the Veteran, as a lay person in the field of medicine, does not have the training or expertise to render a competent opinion as to whether he does indeed possess diabetic neuropathy, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the opinions expressed by the Veteran or his wife, by themselves, cannot support this claim.  

Again, the Board has considered the August 2010 VA podiatry treatment note which assessed diabetic neuropathy, presumably of both lower extremities.  However, this treatment was largely concerned with the condition of the Veteran's feet and the diagnosis was apparently made after considering only the Veteran's diabetes condition and his then-reported symptoms of numbness and loss of sensation in the legs while driving.  There is no rationale given for the assessment.  Therefore, this one-time treatment record is outweighed by the finding to the contrary by the VA examiner who rendered the November 2012 opinion, as he is a medical professional who considered all of the pertinent evidence of record and found against the existence of diabetic neuropathy of the right lower extremity, against the presence any current neurological disability of the left lower extremity, and against a relationship (causation or aggravation) between radiculopathy of the right lower extremity and the Veteran's diabetes, based on his knowledge of current medical literature.  

Therefore, the preponderance of the evidence is against the Veteran's claim.  The benefit of the doubt rule does not apply and his claim is resultantly denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities, as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


